DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Roch Ripley on 2/11/2021.

Examiner’s Amendments are as follows:
Replace claim 2, as follows:
The non-transitory computer readable medium as claimed in claim 1, wherein the one or more characteristics include a trajectory, and wherein a trajectory moving away from the video capture device is associated with the lower priority.

Replace claim 3, as follows:
The non-transitory computer readable medium as claimed in claim 2, further comprising identifying an occlusion in the video frame, and wherein a trajectory moving towards the occlusion is associated with the higher priority.

Replace claim 4, as follows:
The non-transitory computer readable medium as claimed in claim 1, wherein the one or more characteristics include a human classification, and wherein a human the higher priority.

Replace claim 5, as follows:
The non-transitory computer readable medium as claimed in claim 1, wherein the one or more characteristics include a color, and wherein a color corresponding to a human skin tone is associated with the higher priority.

Replace claim 6, as follows:
The non-transitory computer readable medium as claimed in claim 5, wherein the one or more characteristics include pixel location and color, and wherein a selected number of contiguous pixels having colors corresponding to a human skin tone is associated with the higher priority.

Replace claim 8, as follows:
The non-transitory computer readable medium as claimed in claim 1, wherein the one or more characteristics is a previously detected face, and wherein an object having a previously detected face detected after a selected time period is associated with the higher priority.

Replace claim 9, as follows:
The non-transitory computer readable medium as claimed in claim 1, wherein the one or more characteristics further include a quality of a previously detected face, and the higher priority.

Replace claim 10, as follows:
The non-transitory computer readable medium as claimed in claim 1, wherein the one or more characteristics includes a location, and wherein a location with a number of previous face detections exceeding a selected threshold is associated with the higher priority.

Replace claim 12, as follows:
The method as claimed in claim 11, wherein the one or more characteristics include a trajectory, and wherein a trajectory moving away from the video capture device is associated with the lower priority.

Replace claim 13, as follows:
The method as claimed in claim 12, further comprising identifying an occlusion in the video frame, and wherein a trajectory moving towards the occlusion is associated with the higher priority.

Replace claim 14, as follows:
The method as claimed in claim 11, wherein the one or more characteristics include a human classification, and wherein a human classification having a confidence value exceeding a selected threshold is associated with the higher priority.

Replace claim 15, as follows:
The method as claimed in claim 11, wherein the one or more characteristics include a color, and wherein a color corresponding to a human skin tone is associated with the higher priority.

Replace claim 16, as follows:
The method as claimed in claim 15, wherein the one or more characteristics include pixel location and color, and wherein a selected percentage of pixels having colors corresponding to a human skin tone is associated with the higher priority.

Replace claim 18, as follows:
The method as claimed in claim 11, wherein the one or more characteristics is a previously detected face, and wherein an object having a previously detected face detected after a selected time period is associated with the higher priority.

Replace claim 19, as follows:
The method as claimed in claim 11, wherein the one or more characteristics further include a quality of a previously detected face, and wherein an object having a previously detected face with a quality below a selected threshold is associated with the higher priority.


Replace claim 20, as follows:
The method as claimed in claim 11, wherein the one or more characteristics includes a location, and wherein a location with a number of previous face detections exceeding a selected threshold is associated with the higher priority.


Allowable Subject Matter
Claims 1-21, are allowed.

Reasons for Allowance
This communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 02/02/2021), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itoh (US PGPUB 2015/0103178 A1) reference discloses a video surveillance system which has a recognition device to detect a person or moving body from a video acquired from an image pickup device such as a camera.
Shi (US PGPUB 2011/0128362 A1) reference discloses a dual cameral face recognition device and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SYED HAIDER/Primary Examiner, Art Unit 2633